internal_revenue_service number release date index number ------------------------ ------------- -------------------------------------------------- --------------------------------------------------- ------------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------------- id no ------------- telephone number --------------------- refer reply to cc fip b03 plr-108049-11 date date legend legend taxpayer --------------------------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------- state x ------------ company a company b company c llc llc llc llc llc llc llc llc a ------------------------------------------------------------- ----------------------------------------------------------- -------------------------------------------------------------- ------------------------------------------------------ ----------------------------------------------- ------------------------------------------------ ------------------------------------------- --------------------------------------------- ---------------------------------------------- ---------------------------------------------- --------------------------------------------- ----- plr-108049-11 b c d e f g h i j k l m n o ---- ------ ------ ---- --------- ----- -- ---- -------- -- ---- ---- ---- ---- dear --------------- this responds to a letter dated date on behalf of taxpayer taxpayer requests rulings regarding the treatment under sec_856 of the internal_revenue_code code of easements over real_property acquired subject_to existing leases and the treatment under sec_856 and sec_856 of rent accrued and paid pursuant to such existing leases facts taxpayer is a newly formed state x corporation that currently holds no assets has no operations and has not elected under subchapter_m part ii of the code to be treated for federal_income_tax purposes as a real_estate_investment_trust reit plr-108049-11 taxpayer proposes to engage in the business of acquiring owning and leasing certain easements easements in to under and over certain real_property properties and to elect to be treated for federal_income_tax purposes as a reit company a company b company c and management group a group of natural persons who are involved in the management of llc collectively own a percent of llc the equity_interest of company a company b company c and management group in llc1 is b percent c percent d percent and e percent respectively taxpayer is owned a percent by llc llc also owns a percent of the membership interests in llc llc owns a percent of the membership interests in llc llc owns a percent of the membership interests in llc and llc llc also holds a percent of the membership interest in llc llc holds a percent of the membership interests in llc and llc in addition to owning the membership interests in llc and llc llc holds various other entity interests and investments llc llc llc and llc collectively the current easement holders presently are engaged in the business of acquiring owning and leasing easements over properties taxpayer represents that the details of this business are as described below before the easement is created the owner of the property owner enters into at least one lease agreement regarding the property lease with a wireless communication provider lessee the lessee enters into the lease to install towers antennas buildings fences gates and other equipment and facilities in connection with its wireless communication business each a cell phone tower taxpayer represents the following is a summary of the principal terms of a typical lease and that these terms are representative of the terms of all leases parties the owner and the lessee leased site the owner leases to the lessee a portion of the property consisting of f square feet including air space above such area and access to the nearest public road the site permitted use the lessee is permitted to use the site for the transmission and reception of communications signals and the installation maintenance and operation repair and replacement of communications fixtures on a g foot monopole and related equipment cables accessories and improvements which may include a support structure antennas plr-108049-11 equipment shelters or cabinets fencing and other items necessary to the successful use of the site term the initial term of a lease is h years which will automatically renew for h additional periods of h years each unless the lessee notifies the owner in writing at least i days prior to the expiration of the current h-year period rent during the first year of the term of the lease the lessee is required to pay dollar_figurej per month in rent to the owner during the second and subsequent years the amount of rent will increase by k percent over the amount of rent in the previous year the lessee has the right to sublet part of the site for additional communications facilities with the consent of the owner in the event of such a sublease the lessee will pay the owner l percent of the rent received by the lessee from the sublease as additional rent under the lease termination the lease may be terminated by either party on m days' written notice if the other party remains in default see below after the applicable cure periods default the lessee will be deemed to be in default if the lessee fails to pay rent for more than n days after receipt of written notice from the owner or the lessee fails to perform any other term or condition of the lease within m days after receipt of written notice by the owner however no default will be deemed as long as the lessee has commenced to cure the default within the specified period and provided that such efforts are prosecuted to completion with reasonable diligence the current easement holders enter into agreements with owners with respect to the properties easement agreements taxpayer represents that the easement agreements are representative of the agreements taxpayer will use when it engages in the business of acquiring owning and leasing easements pursuant to the terms of each easement agreement the owner grants the easement holder the easement which consists of the following an exclusive easement over a portion of the property that includes the site and cell phone tower exclusive easement and non-exclusive easements over areas that are necessary for a ingress to and egress from the exclusive easement and a publicly dedicated roadway b installation repair replacement improvement maintenance and removal of utilities providing service to the exclusive easement and the cell phone tower and c for sites located on building plr-108049-11 rooftops access to building risers conduits shafts raceways or other designated space to connect the lessee's equipment to other locations in the building additionally the owner transfers and assigns to the current easement holder all right title and interest of the owner in the leases accordingly the current easement holder takes the easements subject_to the leases becoming the landlord under each lease assuming responsibility for all of the obligations and liabilities of the owner and receiving the rent that the lessee otherwise would have paid to the owner the only obligations of the owner under the lease that are not assigned to the current easement holder are obligations relating to the ownership operation and use of the property the current easement holder has the unrestricted right to lease license transfer or assign in whole or in part to or permit the use of the easements and or its rights under the easement agreement by any third parties including communication service providers or tower owners or operators including the lessee often the lessee will sublease the site and cell phone tower to a sublessee sublessee and the sublessee will need space in addition to the site for the performance of its duties under the sublease in these cases the sublessee may request that the current easement holder lease it a portion of the easement outside the site upon the expiration of lease the current easement holder may enter into a new lease of its rights with respect to the property with any third party even before the expiration of a lease the current easement holder may enter into a new lease of a portion of its rights with respect to the property to the extent it is not subject_to a lease most easement agreements and easements are perpetual in duration as long as the easements remain in use but the easement agreement will terminate and the easements will expire if the easements are abandoned for more than h years for reasons other than casualty condemnation or act of god a small number of easement agreements and easements are long-term but not perpetual in duration generally about m to o years in consideration of the foregoing the current easement holder pays to the owner a purchase_price based on a fixed amount with some contingent elements taxpayer anticipates that the current easement holders will transfer the easements to taxpayer and that taxpayer will thereafter engage in the business of acquiring owning and leasing the existing easements received from the current easement holders as well as new easements and elect to be treated as a relt for federal_income_tax purposes law and analysis plr-108049-11 sec_856 provides that at least percent of a reit's gross_income must be derived from among other sources rents_from_real_property sec_856 provides that at least percent of a reit's gross_income must be derived from among other sources rents_from_real_property sec_856 provides that rents_from_real_property include subject_to exclusions provided in sec_856 a rents from interests_in_real_property b charges for services customarily furnished or rendered in connection with the rental of real_property whether or not such charges are separately_stated and c rent attributable to personal_property leased under or in connection with a lease of real_property but only if the rent attributable to the personal_property for the taxable_year does not exceed percent of the total rent for the tax_year attributable to both the real and personal_property leased under or in connection with the lease sec_856 provides that at the close of each quarter of its tax_year at least percent the value of a reit's total assets must be represented by real_estate_assets cash and cash items including receivables and government securities sec_856 provides that the term real_estate_assets for purposes of sec_856 means real_property including interests_in_real_property and interests in mortgages on real_property and shares or transferable certificates of beneficial_interest in other reits that meet the requirements of sec_856 through sec_856 provides that the term interests_in_real_property includes fee ownership and co-ownership of land or improvements thereon leaseholds of land or improvements thereon options to acquire land or improvements thereon and options to acquire leaseholds of land or improvements thereon but does not include mineral oil or gas royalty interests sec_1_856-3 of the income_tax regulations provides in part that the term real_estate_assets means real_property sec_1_856-3 provides that real_property includes land or improvements thereon such as buildings or other inherently permanent structures thereon including items which are structural_components of such buildings or structures in addition the term real_property includes interests_in_real_property local law definitions will not be controlling for purposes of determining the meaning of real_property for purposes of sec_856 and the regulations thereunder under the regulations real_property includes for example the wiring in a building plumbing systems central heating or central air-conditioning machinery pipes or ducts elevators or escalators installed in a building or other items which are structural_components of a building or other permanent structure the term does not include assets accessory to the operation of a business such as machinery printing press transportation equipment which is not a structural_component of the building office plr-108049-11 equipment refrigerators individual air-conditioning units grocery counters furnishings of a motel hotel or office building etc even though such items may be termed fixtures under local law revrul_71_286 1971_2_cb_263 considers whether air rights over real_property are considered interests_in_real_property and real_estate_assets within the meaning of sec_856 the term air rights is defined as the long-term leasehold or fee simple ownership of the space above the ground that a landowner can occupy or use in connection with the land plus necessary easements on the surface for support of structures erected in such air space the revenue_ruling holds that such air rights are considered interests_in_real_property and real_estate_assets within the meaning of sec_856 revrul_75_424 1975_2_cb_269 concerns whether various components of a microwave transmission system are real_estate_assets for purposes of sec_856 the system consists of transmitting and receiving towers built upon pilings or foundations transmitting and receiving antennae affixed to the towers a building equipment within the building and waveguides the waveguides are transmission lines from the receivers or transmitters to the antennae and are metal pipes permanently bolted or welded to the tower and never removed or replaced unless blown off by weather the transmitting multiplex and receiving equipment is housed in the building prewired modular racks are installed in the building to support the equipment that is installed upon them the racks are completely wired in the factory and then bolted to the floor and ceiling they are self-supporting and do not depend upon the exterior walls for support the equipment provides for transmission of audio or video signals through the waveguides to the antennae also installed in the building is a permanent heating and air conditioning system the transmission site is surrounded by chain link fencing the revenue_ruling holds that the building the heating and air conditioning system the transmitting and receiving towers and the fence are real_estate_assets the ruling further holds that the antennae waveguides transmitting receiving and multiplex equipment and the prewired modular racks are assets accessory to the operation of a business and therefore not real_estate_assets revrul_68_291 1968_1_cb_351 clarifying revrul_59_121 1959_1_cb_212 provides generally that the consideration received for the granting of an easement constitutes the proceeds from the sale of an interest_in_real_property and should be applied as a reduction of the cost or other basis of the portion of the land subject_to the easement see also revrul_54_575 1954_2_cb_145 as described above the taxpayer will acquire own and lease perpetual and long-term easements that are either exclusive easements over a portion of the property that includes the site and cell phone tower or non-exclusive easements over areas that are necessary for a ingress to and egress from the exclusive easement and a publicly dedicated roadway b installation repair replacement improvement maintenance and removal of utilities providing service to the exclusive easement and plr-108049-11 the cell phone tower and c for sites located on building rooftops access to building risers conduits shafts raceways or other designated space to connect lessee's equipment to other locations in the building the easements represent an interest_in_real_property within the meaning of sec_856 and sec_856 additionally the taxpayer will hold the easements subject_to the leases becoming the landlord under each lease assuming responsibility for all of the obligations and liabilities of the owner and receiving the rent that the lessee otherwise would have paid to the owner the only obligations of the owner under the lease that will not be assigned to the taxpayer are obligations relating to the ownership operation and use of the property taxpayer will not provide any services to lessees under the easements thus amounts paid_by the lessees to the taxpayer will qualify as rents_from_real_property under sec_856 conclusion based on the information submitted and representations made we conclude that an easement acquired by taxpayer under an easement agreement is an interest_in_real_property that qualifies under sec_856 as a real_estate asset and the amounts derived by the taxpayer under the terms of easement agreements pursuant to the leases are rents_from_real_property within the meaning of sec_856 this ruling’s application is limited to the facts representations code sections and regulations cited herein except as specifically ruled upon above no opinion is expressed concerning any federal_income_tax consequences relating to the facts herein under any other provision of the code specifically we do not rule on the following whether taxpayer otherwise qualifies as a reit under part ii of subchapter_m of chapter of the code and the federal tax consequences of the transaction or series of transactions by which the existing easements will be transferred contributed assigned or otherwise conveyed from the current easement holders to the taxpayer plr-108049-11 this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives sincerely alice m bennett chief branch office of associate chief_counsel financial institutions products enclosures copy of this letter copy for sec_6110 purposes
